Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17244837
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
10,997,792
claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
15


16
17
18
19
20
16
17





17244837 (claim 1)
10,997,792 (claim 1)
A mobile computing device comprising: an augmented reality (AR) display; an image capture device, the image capture device to generate image data of a face of a viewer of the AR display; and 
A kiosk comprising: an augmented reality (AR) display; an image capture device, the image capture device to generate image data of a face of a viewer of the AR display; and 
a processing device, the processing device to: process the image data to identify a position of a dental arch in the image data; determine a treatment outcome for the dental arch; 
a processing device, the processing device to: receive the image data of the face of the viewer of the AR display; process the image data to identify a position of a dental arch in the image data; determine a treatment outcome for the dental arch; generate a post-treatment image of the dental arch that shows the treatment outcome; 
generate a post-treatment image of the dental arch that shows the treatment outcome; generate updated image data comprising a superimposition of the post-treatment image of the dental arch over the received image data depicting the face of the viewer, wherein the post-treatment image of the dental arch is positioned over the received image data using the identified position of the dental arch; and 
generate updated image data comprising a superimposition of the post-treatment image of the dental arch over the received image data depicting the face of the viewer, wherein the post-treatment image of the dental arch is positioned over the received image data using the identified position of the dental arch; and 
output the updated image data to the AR display, wherein the post-treatment image of the dental arch is superimposed over the dental arch in the received image data such that the post-treatment image is visible in the AR display rather than a true depiction of the dental arch, wherein a remainder of the face from the received image data that is not covered by the post-treatment image of the dental arch is visible in the AR display.
output the updated image data to the AR display, wherein the post-treatment image of the dental arch is superimposed over the dental arch in the received image data such that the post-treatment image is visible in the AR display rather than a true depiction of the dental arch, wherein a remainder of the face from the received image data that is not covered by the post-treatment image of the dental arch is visible in the AR display.


All the conflicting claims in 17244837 and US Patent 10,997,792 are almost identical. US Patent 10,997,792's claims 1-17 disclose all limitations in
17244837’s claims 1-17. "A kiosk comprising: an augmented reality (AR) display; an image capture device, the image capture device to generate image data of a face of a viewer of the AR display..." of US Patent 10,997,792 anticipates " A mobile computing device comprising: an augmented reality (AR) display; an image capture device, the image capture device to generate image data of a face of a viewer of the AR display..." of 17244837.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent 10,997,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.

The comparison chart above shows how claims 1-17 of issued US Patent 10,997,792 anticipates all the limitations of claims 1-17 of the instant Application 17244837, EXCEPT a mobile device in claims 18-20.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,997,792 in view of Golay (US 20160012182 A1).
Regarding claim 18, see the rejection of claim 1 above. As can be seen above, US Patent 10,997,792 teach/es all the limitations of claim 18 except wherein the mobile computing device is a mobile phone.
In the same field of orthodontic treatment, Golay teaches wherein the mobile computing device is a mobile phone (e.g. Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc.- para. 47). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems perform orthodontic treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of US Patent 10,997,792 with the features of a mobile phone as taught by Golay. The motivation would have been mobile phones are extremely well known in the art and would have been obvious to at least try. Also, Golay shows the efficiency within the business entity may be increased (para. 49). 
Regarding claim 19, all the limitations of claim 19 are similar to method claim 18 of US Patent 10,997,792 EXCEPT a mobile computing device.
In the same field of orthodontic treatment, Golay teaches wherein the mobile computing device is a mobile phone (e.g. Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc.- para. 47). the same The same motivation to combine used in claim 18 above is applied herein.
Regarding claim 20, all the limitations of claim 20 are similar to method claim 19 of US Patent 10,997,792 EXCEPT a mobile computing device.
In the same field of orthodontic treatment, Golay teaches wherein the mobile computing device is a mobile phone (e.g. Clients 113-116 may represent a variety of client devices such as a desktop, laptop, tablet, mobile phone, personal digital assistant (PDA), etc.- para. 47). the same The same motivation to combine used in claim 18 above is applied herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613